DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-9 and 14-19 are objected to because of the following informalities:
In claim 4, “The transportation vehicle drive train of claim 1” should be “The transportation vehicle drive train of claim [[1]] 2”
In claims 5 and 15, “a friction value which at least a friction” should be “a friction value which characterizes at least a friction”
In claims 6 and 16, “a current friction between the wheel and the roadway and/or a friction between the wheel and the roadway lying in the future” should be “a current friction between the at least one wheel and the roadway and/or a friction between the at least one wheel and the roadway lying in the future”
In claims 7 and 17, “a rotary speed of the wheel” should be “a rotary speed of the at least one wheel”
In claims 8 and 18, “wherein rotary speed is determined” should be “wherein the rotary speed is determined”
In claims 8 and 18, “wherein the subset is larger than 1 and less than the number, and/or wherein the subset is less than 10” should be “wherein a size of the subset is larger than 1 and less than the number, and/or wherein the size of the subset is less than 10
In claims 9 and 19, “a driving profile selected by the driver” should be “a driving profile selected by a driver”
In claims 9 and 19, “an operating element produced by the driver, by which at least one drive device of the torque providing the drive train is adjusted” should be “an operating element produced by the driver[[,]] by which at least one drive device of a torque provided to the drive train is adjusted”
In claim 14, “The method of claim 11” should be “The method of claim [[11]] 12”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-10, 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Regarding claims 7 and 17, the claims both recite the limitation “a number of signal edges based on which the rotary speed is determined, wherein the number is at least.” (emphasis added) It seems that applicant intended to end both of these claims with a number, and paragraph [0028] in the specification appears to disclose that this number is “80” (See at least paragraph [0028] in applicant’s specification). If this is the case, then examiner recommends that applicant amend the quoted portions to read: 
“a number of signal edges based on which the rotary speed is determined, wherein the number is at least 80.”


Regarding claims 8 and 18, these claims are rejected by virtue of their dependence from claims 7 and 17, respectively, because they do not resolve the above explained indefiniteness of claims 7 and 17.

Regarding claims 9 and 19, these claims both recite the limitation, “wherein the demand time is determined based on an operating state of the drive train” (emphasis added). However, there are so many operating states recited in their respective parent claims that it is not clear exactly which operating state, if any, from the respective parent claims the quoted limitation is referring to. Examiner believes that applicant may wish for the quoted portions of the claim to read as follows:
“wherein the demand time is determined based on a current operating state of the drive train”
This would resolve the 112(b) rejections. If this is not applicant’s intention, examiner recommends that applicant amend the claim language to clarify.

Regarding claim 10, the claim recites the preamble limitation, “A transportation vehicle”, which suggests that it is an independent claim reciting a vehicle. However, it also recites the limitation, “including the transportation vehicle drive train of claim 1”, which suggests that it is a dependent claim depending from claim 1, which recites a transportation 
If applicant intends for claim 10 to be an independent claim reciting a transportation vehicle, then examiner recommends that applicant keep the preamble, “A transportation vehicle”, but amends the remainder of the claim to include each of the individual limitations of claim 1.
If applicant intends for claim 10 to be a dependent claim of claim 1 reciting a transportation vehicle drive train, then examiner recommends that applicant change the preamble to read, “The transportation vehicle drive train of claim 1, wherein…”and add any other limitations which applicant would wish to include.
Until one of the above changes is made, it is unclear whether or not the claim is intended to be an independent or dependent claim and the claim is therefore rendered indefinite and rejected under 35 USC 112(b).

Note on broadest reasonable interpretation: for each of the above indefinite claims, examiner outlines multiple possible ways that the indefinite claims may be interpreted. For purposes of prior art rejection, until applicant appropriately amends the claims, examiner will apply examiner’s broadest reasonable interpretation so that for a given claim, any of the suggested interpretations or another reasonable interpretation may be used.

Allowable Subject Matter
Claims 1 and 11 are allowed over the prior art of record. The closest prior art of record Yoneda et al. (US 20180265092 A1), hereinafter referred to as Yoneda. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 11, Yoneda discloses A transportation vehicle drive train having an electronic computing device by which the drive train is switched between a plurality of operating states (See at least Fig. 4 in Yoneda: Yoneda discloses that, at step S517, the driving force distribution control unit 166 may start the transition of the driving-force distribution rate of the front wheels from the high-μ road distribution rate to the low-μ road distribution rate [See at least Yoneda, 0074]) including a first operating state, in which a two-wheel drive of the drive train is activated (See at least Fig. 2 in Yoneda: Yoneda discloses that on travel on the high-μ, road R10, the control device 100 may control the driving-force distribution of the front and rear wheels, to bring a drive state of the vehicle 1 to a two-wheel drive state [See at least Yoneda, 0033]), and a second operating state, in which a four-wheel drive of the drive train is activated (See at least Fig. 2 in Yoneda: Yoneda discloses that on travel on the low-μ road R20, the control device 100 may control the driving-force distribution of the front and rear wheels, to bring the drive state of the vehicle 1 to a four-wheel drive state [See at least Yoneda, 0033]), wherein the electronic computing device is configured to: 
determine, during driving of the transportation vehicle, a demand time, not later than which, the switching from one of the plurality of operating states to another operating state must be completed, the demand time lying in the future with respect to the determination of the demand time (See at least Fig. 4 in Yoneda: Yoneda discloses that at step S509, arrival time calculator 140 may calculate the arrival time Ta on the basis of the speed V of the vehicle 1 at the current point of time, the acceleration A of the vehicle 1, and the distance Lc from the vehicle 1 to a point of change 5 at which the vehicle intends to switch operating states [See at least Yoneda, 0073]. Given the chronology of gathering the necessary values for this calculation, it will be appreciated that Ta, which may be regarded as applicant’s demand time, is calculated prior to arrival at point of change 5 [See at least Yoneda, 0073]).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the transportation vehicle drive train wherein, depending on the determined demand time, the switching from the one operating state to the other operating state is commenced at a starting time in advance of the demand time such that the switching is completed by not later than the demand time.
Yoneda comes very, very close to teaching the above limitations: Yoneda discloses that a predicted time is calculated at which a transition of the drivetrain will need to happen based on a friction reading (See at least Fig. 4 in Yoneda: Yoneda discloses that when the friction coefficient decreases (step S501/YES), the processing unit of the vehicle may acquire a of the speed of the vehicle (step S503), then acquire a value of the acceleration A of the vehicle (step S505), then acquire a value of the distance Lc from the vehicle 1 to the point of change 5 (step S507), and finally calculate the arrival time Ta on the basis of the speed, the acceleration, and the distance Lc (step S509) [See at least Yoneda, 0073-0074]), and the amount of time needed to perform the transition is calculated as well (See at least Fig. 4 in Yoneda: Yoneda discloses that at step S513, transition time calculation unit 164 may calculate the transition time Tm on the basis of the high-μ road distribution rate, the low-μ road distribution rate, and the time change rate of the driving-force distribution rate of the front wheels [See at least Yoneda, 0073]. Yoneda further discloses that at step S515, driving force distribution control unit 166 may determine whether or not the arrival time Ta is longer than the transition time Tm—I.e, driving force control unit 166 determines whether or not the switch from one operating state to the other can be performed before the demand time [See at least Yoneda, 0074]).
However, Yoneda diverges from the claimed invention at steps S515-S517 of Fig. 4 in Yoneda (See at least [Yoneda, 0074]): in Yoneda, the transition is started when the transition time is longer than or equal to the arrival time, which means that mathematically the transition can only finish after the arrival time (See at least Fig. 4 in Yoneda: Yoneda discloses that in a case where the arrival time Ta has not been determined as being longer than the transition time Tm (step S515/NO), the driving force distribution control unit 166 may start the transition [Yoneda, 0074]. It will be appreciated that, at best, even if the transition starts when Ta and Tm are equal, the transition must still finish at a time after Ta, which means that even in this edge case, Yoneda still does not read on the claimed invention according to [Yoneda, 0074]). Conversely, in the claimed invention, the transition is performed specifically such that the arrival time is later than the transition time, so that the transition is always finished before or at (i.e., “not later than”) the arrival time. These relationships between the transition time and the arrival time are not the same, and are in fact opposite. Even considering the case wherein the transition time is equal to the arrival time, it would be hindsight to suggest that Yoneda finishes the transition before the arrival time because Yoneda would only start the transition when the two times are equal (See at least [Yoneda, 00074]), and, as drivetrain transitions take a non-zero amount of time to complete, Yoneda would by definition have to complete the transition after the arrival time.

For at least the above stated reasons, claims 1 and 11 are allowable over the prior art of record.

Regarding claims 2-10 and 12-19, these claims are objected to for containing allowable subject matter by virtue of their dependence from claims 1 and 11, respectively. However, applicant must resolve any respective claim objections or 112(b) rejections of these claims discussed in prior sections of this office action in order to place these claims in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668